Opinion
per Curiam,
This is an appeal by the Commonwealth from a lower court order granting the appellee’s motion in arrest of judgment.1 The court premised its decision on the conclusion that the trial court erred in failing to suppress the fruits of an illegal search. Reviewing the record diminished by the tainted evidence, the court found the evidence insufficient and concluded that judgment would necessarily have to be arrested.
Judgment may not be arrested, however, upon a diminished record. “In passing upon such a motion, the *540sufficiency of the evidence must be evaluated upon the entire trial record . . . [A] 11 evidence actually received must be considered, whether the trial rulings thereon were right or wrong.” Commonwealth v. Tabb, 417 Pa. 13, 16, 207 A.2d 884, 886 (1965) (emphasis original); see also Commonwealth v. Siegel, 223 Pa. Superior Ct. 398, 302 A.2d 461 (1973). Upon determining that an error was committed by the suppression hearing court, the court should have granted the motion for a new trial.
The order granting arrest of judgment is vacated and appellee is granted a new trial. See Commonwealth v. Maybee, 429 Pa. 222, 239 A.2d 332 (1968).

. “Where the question is purely one of law the Commonwealth may appeal from an adverse ruling in a criminal case.” Commonwealth v. Blevins, 453 Pa. 481, 482, 309 A.2d 421, 422 (1973).